Title: Thomas Jefferson to José Corrêa da Serra, 6 March 1815
From: Jefferson, Thomas
To: Corrêa da Serra, José


          Dear Sir Monticello  Mar. 6. 15.
          I mentioned to you in a former letter that mr Say had asked of me information relative to the price of lands Etc. in the neighborhood of Charlottesville with a view to the removal of his family to this country. in the inclosed letter I have given him the best and fullest information I could, of every circumstance which might influence his judgment and final determination. altho’ I have endeavored to confine myself rigorously to matters of fact, yet aware of our na natural partiality to our own country, and even our own neighborhood, I am afraid I may have given an aspect influenced by that. of this a foreigner would be a better judge than a native, and none better than yourself. I have therefore left the letter open, and request you to peruse it, and if you find any thing which ought to be corrected, that you will be so good as to note it in a letter to mr Say with whom I believe you are particularly acquainted. when perused be so good as to stick a wafer in it, and also in the envelope to mr Ticknor, and commit it to the mail, with as little delay as you can, as mr Ticknor will sail for Europe very soon.
          We all rejoice at the peace, and most especially as we closed the war with such a sample to England of our character as an enemy, in proportion as we advance in the exercises of war. yet it is but a truce, unless in the interval of general peace, she settles amicably the business of impressment. the first American citizen she impresses will be a declaration of war. I am not without apprehensions that the late change in the condition of Europe may tempt you to leave us. if this be necessary for your happiness, as is but too probable, our friendship for you would require us to submit to the sacrifice. if you continue with us a while longer, I shall hope for your passing wit at Monticello as much of the summer as you can. the cession of my library to Congress will have left you that resource the less for your amusement with us. but the season for botanizing will in some measure supply it. Accept my affectionate and respectful salutations.
          Th: Jefferson
        